Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM For Immediate Release BSD Medical Announces Second Quarter Fiscal 2012 Financial Results SALT LAKE CITY, April 6, 2012—BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD) (www.BSDMedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for its second fiscal quarter ended February 29, 2012, including: · Cash and cash equivalents of $14.4 million · No debt · Total stockholders’ equity of $17.9 million · Total revenues of $930,881 for the six months ended February 29, 2012 compared to total revenues of $951,424 for the six months ended February 28, 2011 · Total revenues of $271,883 for the three months ended February 29, 2012 compared to total revenues of $444,439 for the three months ended February 28, 2011 · Net loss of $2,102,598 for the three months ended February 29, 2012 and $3,790,003 for the six months ended February 29, 2012 · Net cash used in operating activities of $2,631,282 for the six months ended February 29, 2012 “We have a strong balance sheet, no debt, and believe we are sufficiently capitalized to continue our sales and marketing and product development efforts,” said Harold Wolcott, President of the Company.“Our year-to-date revenues are comparable to revenues for the same period last year; however, we have refocused on the expansion of a fee-per-use equipment rental program for our MicroThermX® Microwave Ablation System (“MicroThermX”) in an effort to accelerate revenues.We are experiencing early success with a revenue stream from sales of disposable SynchroWave antennas combined with highly profitable equipment rental fees.We have added experienced sales personnel in key markets, and believe the equipment rental program will produce successful results throughout the United States.” About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.BSD’s product lines include both hyperthermia and ablation treatment systems.BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy.BSD’s microwave ablation system has been developed as a stand-alone therapy to ablate and destroy soft tissue.The Company has developed extensive intellectual property, multiple products in the market, and well established distribution in the United States, Europe and Asia.Certain of the Company’s products have received regulatory approvals in the United States, Europe and China.For further information visit BSD Medical's website at www.BSDMedical.com. ### Forward-Looking Statements Statements contained in this press release that are not historical facts, including statements relating to our MicroThermX® line of products, are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995.All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission, including the market demand for our MicroThermX® products and the regulatory requirements we face. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date, except as required by law. 1 BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS February 29, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 shares authorized, 29,686,154 shares issued Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 2 BSD MEDICAL CORPORATION Condensed Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended February 29, February 28, February 29, February 28, Revenues: Sales $ Sales to related parties Equipment rental Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin (loss) ) Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income Other income (expense) Total other income Loss before income taxes ) Income tax benefit - Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted 3
